SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-28457 SECURED FINANCIAL NETWORK, INC. (Exact name of small business issuer as specified in its charter) Nevada 86-0955239 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 NE 3rd Avenue Suite 1500 Ft. Lauderdale, Florida 33301 (Address of principal executive office) (954) 332-3793 (Issuer's telephone number) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: COMMON STOCK, PAR VALUE $.001 PER SHARE Check whether the Registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx
